Affirmed as Reformed and Memorandum Opinion filed November 17, 2016.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00970-CR
                              NO. 14-15-00971-CR

                  JEROME FISHER PLEASANT, Appellant
                                        V.

                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 339th District Court
                            Harris County, Texas
                  Trial Court Cause Nos. 1347978 & 1347979

                 MEMORANDUM                     OPINION


      Appellant appeals his convictions for attempted capital murder and
aggravated assault on a public servant. Appellant’s appointed counsel filed a brief
in which he concludes the appeal is wholly frivolous and without merit. The brief
meets the requirements of Anders v. California, 386 U.S. 738 (1967), by presenting
a professional evaluation of the record and demonstrating why there are no
arguable grounds to be advanced. See High v. State, 573 S.W.2d 807, 811–13 (Tex.
Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      The judgment in trial court cause number 1347979 contains a clerical error.
The record reflects appellant was convicted of aggravated assault on a public
servant. The judgment incorrectly recites the offense as aggravated assault by a
public servant. Accordingly, we reform the trial court’s judgment in cause number
1347979 to reflect appellant was convicted of aggravated assault on a public
servant. See French v. State, 830 S.W.2d 607, 609 (Tex. Crim. App. 1992) (stating
appellate court has authority to reform a judgment to “speak the truth”).

      In an appeal in which counsel has filed an Anders brief, we are not required
to abate the appeal for appointment of new counsel if the judgment may be
reformed. See Ferguson v. State, 435 S.W.3d 291, 295 (Tex. App.—Waco 2014,
no pet.) (reforming judgment in Anders appeal to correct age of child
complainant); Bray v. State, 179 S.W.3d 725, 730 (Tex. App.—Fort Worth 2005,
no pet.) (reforming judgment in Anders appeal to delete improper condition of
parole.

      Having reformed the judgment as noted above and having carefully
reviewed the record and counsel’s brief, we agree the appeals are wholly frivolous
and without merit. Further, we find no reversible error in the record. We are not to
address the merits of each claim raised in an Anders brief or a pro se response
when we have determined there are no arguable grounds for review. See Bledsoe v.
State, 178 S.W.3d 824, 827–28 (Tex. Crim. App. 2005).


                                         2
      Accordingly, the judgment of the trial court in cause number 1347979 is
reformed to reflect a conviction of aggravated assault on a public servant. As
reformed, the judgment is affirmed. The judgment of the trial court in cause
number 1347978 is also affirmed.



                                      PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and Christopher.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         3